NUMBER 13-13-00662-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                                IN RE ROEL CERDA


                       On Petition for Writ of Mandamus.



                                   ORDER
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

      Relator, Roel Cerda, proceeding pro se, filed a petition for writ of mandamus on

December 2, 2013, seeking to compel the trial court to issue a ruling on relator’s motion

for nunc pro tunc judgment in trial court cause number B-10-M001-0-PR-B in the 156th

District Court of Bee County, Texas.    The Court requests that the real party in interest,

the State of Texas, acting by and through the District Attorney for Bee County, file a

response to the petition for writ of mandamus on or before the expiration of ten days from
today’s date. See TEX. R. APP. P. 52.8(b).

       IT IS SO ORDERED.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of December, 2013.




                                             2